DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are pending, and examined in the Office action.  
Drawings
The drawings are objected to because:
The specification references both a “top part” and a “bottom part” (page 4 line 25) to Figure 1 without a corresponding label
(2) Figure 3 contains arrows with no reference nor label in the specification other than a non-descript “Figure 3 illustrates …” (page 5 line 26). 
(3) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1 Non-edited cells” (page 5 line 10), “1a. pathway off:” (page 5 line 11), “1b pathway on:” (page 5 line 13), “2. Activator KO cells” (page 5 line 15), “2a. pathway off:” (page 5 line 16), “2b. pathway on.” (page 5 line 18), “3. suppressor KO cells” (page 5 line 21), “3a. pathway off:” (page 5 line 22), “3b. pathway on:” (page 5 line 24).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The disclosure is objected to because of the following informalities: “1883-1896 ,” should read “1883-1896,” (page 2 line 6), “an further” should read “a further” (page 3 line 16), “agent puromycin .” should read “agent puromycin.” (page 4 line 36), “effect (cells die) ;” should read “effect (cells die);” (page 5 line 11), “Fiau” should read “FiAU” (page 5 line 22), “in a stem cells.” should read “in a stem cell.” (page 6 line 10), “transposon based” should read “transposon-based” (page 6 line 20), “the cell lines is” should read “the cell lines are” (page 9 line 1), “(Puro control)is a” should read “(puro control) is a” (page 9 line 12), “is not activated ,” should read “is not activated,” (page 9 line 14), and “guideRNA” should read “guide RNA” (page 11 line 4).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites “positive selection agent” and “negative selection agent” both of which are a genus of molecules, however the specification only recites puromycin [page 9 lines 13-15] and FiAU [page 9 lines 18-20]. The specification does not recite a representative number of species within each genus. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “activated to a certain level” in claim 17 is a relative term which renders the claim indefinite. The term “activated to a certain level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 26 is rejected  for recitation of “cells are differentiated into a desired cell type”.  It is unclear how the cells are differentiated and what processes are encompassed or required for infringement.  Secondly, “desired” cell type is a user-subjective limitation, which is indefinite. A “desired cell type” is user-subjective language that is not definite, but depends on the desires of the practitioner.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, wherein it recites  “determining…the level of mRNA”.  No mention of mRNA level is made in the specification, therefore, the metes and bounds of determining levels of mRNA are indefinite when read in light of the specification.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-20, and 29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (Application No. 15/141348).

Regarding claim 16, Wang teaches a method for pooled screening using RNA-guided nucleases for identifying genes in a pathway of interest, the method comprising: 
Providing a cell line with an CRISPR/Cas9 expression cassette (page 19 paragraph [0157] describes a CRISPR/Cas9 system for screening loss of function); transfecting the cell line with a reporter construct of a reporter gene in a pathway of interest, wherein the reporter construct comprises at least the regulatory elements of the reporter gene operably linked to a positive and negative selection marker, whereby a modified expression of the reporter gene leads to a modified expression of the positive and negative selection marker (page 14 paragraph [0131] describes measurement of inducible markers); introducing in the cell line with the reporter construct a pooled library of CRISPR/Cas9 guide RNA (page 6 paragraph [0056] describes a guide RNA library introduced to the screening method); cultivating the population of cells (page 10 paragraph [103] describes measuring different aspects of cultivated cells, implying the cells must first be cultivated); inducing Cas9 activity, thereby introducing a modification in the genome of cells which comprises a guide RNA (page 19 paragraph [0154] describes using guide RNAs in order to track mutations); activating the pathway of interest and contacting part of the cells with a positive selection agent and part of the cells with a negative selection agent, wherein cells which survive treatment of the positive selection agent are indicative of being cells wherein a suppressor of the pathway is inactivated, and wherein cells which survive treatment with the negative selection agent are indicative of being cells wherein an activator of the pathway is inactivated (page 14 paragraph [0131] describes inducible markers used to measure functional effects of screens as “known in the art”); and identifying within the cells with increased viability, the guide RNA within the cells, where the gene that has been targeted is identified as a gene involved in the pathway (page 19 paragraph [0154] describes a negative selection screen used to identify genes).
Regarding claim 17, Wang teaches the method according to claim 16, wherein the reporter gene is a gene which is constitutively expressed, allowing the measurement of a downregulation or an upregulation of the activity of the reporter gene, or wherein, during control and experimental conditions, the reporter gene is activated to a certain level, allowing the measurement of a downregulation or a further upregulation of the activity of the reporter gene (page 14 paragraph [0131] describes identification of reporter gene expression used to measure functional effects of screens as “known in the art”).
Regarding claim 18, Wang teaches the method according to claim 16, wherein the CRISPR/Cas9 expression cassette is an inducible CRISPR/Cas9 expression cassette (page 20 paragraph [0162] describes an inducible Cas9 derivative used in the claimed screening).
Regarding claim 19, Wang teaches the method according to claim 16, whereby an increased expression of the reporter gene leads to an increased expression of the positive and negative selection marker, or whereby a decreased expression of the reporter gene leads to a decreased expression of the positive and negative selection marker (page 14 paragraph [0131] describes inducible markers used to measure functional effects of screens as “known in the art”).
Regarding claim 20, Wang teaches the method according to claim 16, wherein the reporter construct comprises the regulatory elements of the reporter gene and the coding sequence of the reporter gene, and wherein the reporter gene is operably linked to a positive and negative selection marker (page 14 paragraph [0131] describes inducible markers used to measure functional effects of screens as “known in the art”).
Regarding claim 29, Wang teaches the method according to claim 16, wherein the RNA library is a barcoded library and wherein the identity of the gene involved in the pathway of interest is identified by the barcode corresponding to the guide RNA (page 18 paragraph [0151] describes a single guide RNA library used to identify “a gene of previously unknown function wherein its presence or absence in a screen (integrated barcode of the sgRNA) reveals details about its function”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Application No. 15/141348) in view of Maresca (U.S. Patent No. 11,254,928).
Regarding claim 21 and 22, Wang teaches a method for pooled screening using RNA-guided nucleases for identifying genes in a pathway of interest, the method comprising: 
Providing a cell line with an CRISPR/Cas9 expression cassette (page 19 paragraph [0157] describes a CRISPR/Cas9 system for screening loss of function); transfecting the cell line with a reporter construct of a reporter gene in a pathway of interest, wherein the reporter construct comprises at least the regulatory elements of the reporter gene operably linked to a positive and negative selection marker, whereby a modified expression of the reporter gene leads to a modified expression of the positive and negative selection marker (page 14 paragraph [0131] describes measurement of inducible markers); introducing in the cell line with the reporter construct a pooled library of CRISPR/Cas9 guide RNA (page 6 paragraph [0056] describes a guide RNA library introduced to the screening method); cultivating the population of cells (page 10 paragraph [103] describes measuring different aspects of cultivated cells, implying the cells must first be cultivated); inducing Cas9 activity, thereby introducing a modification in the genome of cells which comprises a guide RNA (page 19 paragraph [0154] describes using guide RNAs in order to track mutations); activating the pathway of interest and contacting part of the cells with a positive selection agent and part of the cells with a negative selection agent, wherein cells which survive treatment of the positive selection agent are indicative of being cells wherein a suppressor of the pathway is inactivated, and wherein cells which survive treatment with the negative selection agent are indicative of being cells wherein an activator of the pathway is inactivated (page 14 paragraph [0131] describes inducible markers used to measure functional effects of screens as “known in the art”); and identifying within the cells with increased viability, the guide RNA within the cells, where the gene that has been targeted is identified as a gene involved in the pathway (page 19 paragraph [0154] describes a negative selection screen used to identify genes).
Wang fails to teach wherein the positive marker is a gene which expression converts a toxic positive selection agent into a non-toxic compound and wherein the positive marker is puromycin N- acetyl-transferase (PURO) and the positive selection agent is puromycin.
However, Maresca teaches that puromycin N- acetyl-transferase is commonly used as a resistance gene for puromycin (column 2 lines 30-34). 
Wang and Maresca are both considered to be analogous to the claimed invention because they are in the same field of pooled cell screening. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Maresca and incorporate the use of both puromycin N- acetyl-transferase and puromycin as positive selection protocol.  Doing so would allow for the use of a gene that confers a trait suitable for artificial selection or encodes a protein that can be used for artificial selection. 

Regarding claims 23 and 24, the teachings of the Wang prior art are as outlined above. Wang fails to teach wherein the negative marker is a gene which expression converts a non-toxic negative selection agent into a toxic compound and wherein the negative marker is thymidine kinase and the negative selection agent is FiAU.
However, Newgard teaches that FiAU can be used as a negative selection agent for the negative marker thymidine kinase (column 20, lines 16-23). 
Wang and Newgard are both considered to be analogous to the claimed invention because they are in the same field of pooled cell screening. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Newgard and incorporate the use of both FiAU and thymidine kinase as negative selection protocol. Doing so would allow for selection of the loss of a gene product.  

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Application No. 15/141348) in view of Mikkelsen (Application No. 14/891897).
Regarding claims 25-28, the teachings of the Wang prior art are as outlined above.  
However, Wang fails to teach wherein the cells transfected with the expression cassette are stem cells, wherein prior to the induction of Cas9 the stem cells are differentiated into a desired cell type, wherein the stem cells are iPSC cells, and wherein the stem cells are differentiated into stellate cells. 
However, Mikkelsen teaches that iPSC and stellate stem cells can undergo the use of selection markers “such as … a puromycin resistance gene [and] a thymidine kinase gene” (page 9 paragraph [0086]). 
Wang and Mikkelsen are both considered to be analogous prior art because they are in the same field of pooled cell screening. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Mikkelsen. Doing so would allow the pooled screening technique to cover a wide array of cell types because of the ability for iPSC cells to differentiate into a wide array of cell types. The use of iPSC cells with selectable markers is known in the art and can be done by routine experimentation.  


Double Patenting
Claims 16-30 of this application is patentably indistinct from copending claims 16-30 of Application No. 16/619,697 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE T REGA whose telephone number is (571)272-2073. The examiner can normally be reached M-R 8:30-4:30, every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE THOMAS REGA/Examiner, Art Unit 4161                                                                                                                                                                                                        
/STACEY N MACFARLANE/Examiner, Art Unit 1649